                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO


CHRISTINE CARRILLO,
          Plaintiff,

       vs.                                                     CIV NO. 1:19-00531-SMV

ANDREW SAUL,
Commissioner of Social Security,
            Defendant.


                                   ORDER FOR EXTENSION

       Upon consideration of Defendant’s Second Unopposed Motion for an Extension of Time

(Doc. 26) to file a response to Plaintiff’s Motion to Reverse and Remand for Rehearing with

Supporting Memorandum (Doc. 23), the Court having reviewed the motion and being otherwise

fully advised, FINDS that the motion is well taken and is GRANTED.

       IT IS THEREFORE ORDERED that Defendant shall have until March 27, 2020, to file a

response and Plaintiff shall have until April 10, 2020, to file a reply.

       SIGNED _February 21_, 2020.


                                               ___________________________________
                                               STEPHAN M. VIDMAR
                                               United States Magistrate Judge


SUBMITTED AND APPROVED BY:
Electronically submitted 02/20/2020
MELISSA SCHUENEMANN
Special Assistant United States Attorney

Electronically approved 02/18/2020
KATHERINE H. O’NEAL
Attorney for Plaintiff
